Case 3:20-cv-00201-RNC Document 36-2 Filed 02/21/20 Page 1 of 4




                         Exhibit 2
                     Declaration of T.M.
    Case 3:20-cv-00201-RNC Document 36-2 Filed 02/21/20 Page 2 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


SELINA SOULE, et al.,                               )
                                                    )
                         Plaintiffs,                )
                                                    )
         v.                                         )              No. 3:20-cv-00201-RNC
                                                    )
CONNECTICUT ASSOCIATION OF                          )            DECLARATION OF T.M.
SCHOOLS, INC. et al,                                )
                                                    )
                         Defendants                 )
                                                    )
ANDRAYA YEARWOOD and THANIA                         )                  February 20, 2020
EDWARDS on behalf of her daughter, T.M.,            )
                                                    )
                         Proposed Intervenors       )
                                                    )
.                                                   )


     DECLARATION OF T.M. IN SUPPORT OF MOTION TO INTERVENE
I, T.M., declare as follows:

    1.        I am seventeen years old and a senior at Bloomfield High School in

Bloomfield, CT.

    2.        I was born in Connecticut and have lived in the state for my entire life.

    3.        At birth I was assigned the sex of male but I have known that I am a girl since

at least the fifth grade. When I was younger I just did not have the language to explain

what made me different and it took me several years before I was able to come out as

transgender.

    4.        I finally came out as transgender in tenth grade and have been living as a girl

since then. I currently take hormone therapy that brings my body into alignment with the

girl that I am. I have hormone levels that are typical of non-transgender girls.
     Case 3:20-cv-00201-RNC Document 36-2 Filed 02/21/20 Page 3 of 4



    5.      I have a birth certificate that classifies my sex as female and am known as a

girl in all aspects of my life.

    6.      I have been running track since I was in ninth grade.

    7.      During the season, I train between 4 and 5 hours each day, 5 days each week.

    8.      Running track is a central part of my life. I train and compete because it gives

me a sense of calm and joy. When I run, I feel free. It is so important for me because so

much of my life I have felt trapped. And I know that as a black trans girl I am going to

face a lifetime of discrimination. Participating in track helps me feel safe.

    9.      I am grateful to live in Connecticut, a state that has protected my rights for

many years.

    10.     When I came out as transgender publicly and was diagnosed with gender

dysphoria, I started to compete in girls’ track because it was essential to my health that I

be treated as a girl in all aspects of life. This was in tenth grade.

    11.     At my school, I have the support of my coaches and teammates who recognize

and treat me as a girl. I am a part of the team and it is only people from other schools who

call me a boy or try to get me banned from girls’ track.

    12.     At home and outside of track, I have the support of my friends and family who

recognize and love me for who I am.

    13.      The joy I feel from running is often negatively impacted by people who call

me a cheater or a boy. I am aware that for the past two years, my name has been

constantly used in the media and I have been called a “boy”, “a biological male”, “a

male” and a “cheater”. These attacks are deeply painful. I am a girl and every time I am
      Case 3:20-cv-00201-RNC Document 36-2 Filed 02/21/20 Page 4 of 4



referred to as anything other than a girl, it hurts and it makes me lose confidence and

sends me in a spiral of sadness.

    14.        I work hard and have enjoyed a lot of success in athletics, which I am grateful

for. I have also had times when I have not come in first place, including at the

Connecticut State Championship for Class S in the 55m held on Friday, February 14,

2020. Plaintiff Chelsea Mitchell came in first and I came in second. I participate in track

not solely to win but mainly for the experience, the competition, the connection and the

release. At different times, Chelsea has placed ahead of me in the 55m, the 100m, and the

300m.

    15.     If I am told that I have to run with the boys, then I won't be able to run at all. I

will lose everything that I have trained for and will miss out on my final races of high

school.

    16.    I am hoping to run in college and am still deciding what college to attend.

Based on my experience and the experience of my teammates, my understanding is that

college recruiters contact and recruit track athletes based on times and not based on

placement in individual races. All times for track races are publicly available for

recruiters to search and use for scouting.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

DATED: February 20, 2020
